DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, lines 2-3 state “a pressing device, preferably being a disk rotatable, preferably by a motor, on a downwardly oriented axis” which is unclear.  Is the disk rotatable on the downwardly oriented axis or is it the motor that is on a downwardly oriented axis?  Applicant should confirm and amend the claim to clearly and distinctly point out the limitations being claimed.



Claim 4 recites the limitation "the ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the legs" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, line 3 states “so that its surface” which renders the claim indefinite as it is unclear what the term “its” is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim. 

Claim 7 recites the limitation "the first roller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the first and second roller" in line4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, line 6 states the term “can be” which renders the claim indefinite as it appears the limitations of the claim are optional and not required by the claimed invention.  As such, the limitations have been interpreted as optional and not required.  Applicant should amend to clearly and distinctly point out the limitations being claimed.  The term “can be” is used in line 7 and is rejected the same as stated above.

Regarding claim 8, the structural limitations appear to be referring to the structure as claimed in claim 7, however, it is currently dependent on claim 2.  As such, all of the structural limitations are rejected on the basis of “Lack of antecedent basis” as none of the structure is disclosed in claim 2.  Applicant should amend to either correct the dependency of the claim or correct the antecedent basis issues within.

Claim 10 recites the limitation "the circumference" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, line 7 states the term “can be” which renders the claim indefinite as it appears the limitations of the claim are optional and not required by the claimed invention.  As such, the limitations have been interpreted as optional and not required.  Applicant should amend to clearly and distinctly point out the limitations being claimed.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deze (FR 2976447).

Regarding claims 1, 12, Deze discloses a machine for automatically pulling out the cut-off plant branches of plants, in particular vine plants, substantially arranged in a row extending along at least one tying wire, the branches clinging by tendrils on the tying wire, wherein the machine comprises a combination of means (device of Figure 1) capable to extract the cut-off plant branches downwards.

Regarding claims 2, 13-14 Deze discloses wherein the combination of means (device of Figure 1) comprises a pressing device (23), preferably being a disk rotatable (23 is a rotating disc), preferably by a motor (inherent as this could be run by the tractor motor or a separate 

Regarding claim 15, Deze discloses the use of the machine according to claim 1 for pulling cut-off branches of a plant, in particular a vine plant, attached by tendrils to tying wires in a direction diverting by an angle significantly deviating from horizontal in downward direction, preferably deviating by at least 45 degrees, and more preferably in about downward direction (Figs 8, 12, disclose the cut off branches being pulled at least 45 degrees from horizontal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deze (FR 2976447) in view of Pellenc (US 2009/0090093).


However, Pellenc teaches a similar device with a shredder device (2), the shredder device (2) comprising a rotating device supporting at least one radially extending shredder knife (11), preferably at least a pair of opposing knifes (11) in order to suppress imbalance while rotation, and that at least one counter-knife (12) is arranged opposing the shredder knives (11) that the shredder knives (11) and the counter-knife (12) are capable to cut objects moved into the shredder device (2) by a cutting cooperation of shredder knives (11) and counter-knife (12).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Deze, by adding a shredder device, as taught by Pellenc, for the purpose of shredding the cut branches prior to the cuttings being ejected from the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MONICA L BARLOW/Primary Examiner, Art Unit 3644